                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF LOUISIANA
                                       MONROE DIVISION


UNITED STATES OF AMERICA                                    CASE NO. 3:14-CR-00050-01

VERSUS                                                      JUDGE ROBERT G. JAMES

WOODY DALE BRANTON (01)


                                         ORDER and REASONS

          Before the Court is a letter from Defendant Woody D. Branton, which the Court construes

as a Motion for Relocation of Supervised Release. [ECF No. 72]. For the reasons that follow, the

motion is DENIED as premature.

          Upon his plea of guilty to the charge of Enticing a Minor to Engage in Criminal Sexual

Activity, Branton was found guilty and sentenced to 135 months in prison, followed by five years

of supervised release. [ECF No. 60]. Branton is projected to be released on October 8, 2022. 1 He

now asks the Court to transfer the location of his supervised release from the Western District of

Louisiana to the District of Minnesota where he has resided since 1988. According to Branton, all

of his medical doctors, mental health providers, and friends are in Minnesota. The Court further

notes Branton has not lived in Louisiana since 1975, and he has no remaining family in this State

to the Court’s knowledge. [ECF No. 56 at 7].

          18 USC § 3605 allows for transfer of jurisdiction over a defendant who is serving a term

of supervised release. The statute provides in pertinent part: “A court, after imposing a sentence,

may transfer jurisdiction over a . . . person on supervised release to the district court for any other

district to which the person is required to proceed as a condition of his . . . release, or is permitted



1
    See https://www.bop.gov/inmateloc/ (last visited June 28, 2021).
to proceed, with the concurrence of such court.” Id. Because Branton remains in the custody of the

Bureau of Prisons (“BOP”), he is not yet “on supervised release.” Id.; see also 18 U.S.C. § 3624(e)

(a “term of supervised release commences on the day the person is released from imprisonment”);

United States v. Bass, 233 F.3d 536, 537 (7th Cir. 2000) (18 U.S.C. § 3605 “is limited to defendants

who are on supervised release”). Accordingly, the Court finds Branton’s request for a transfer of

supervision is premature, as the Court does not have such authority until such time as supervision

commences. 2

        Branton notes in his letter that there is a process for relocation of release within the BOP,

but that this requires “a physical address in the desired location,” which Branton does not currently

have. 3 The only option for Branton at this time is to continue working with his BOP case manager.

        SIGNED this 29th day of June, 2021.




2
  Branton states he has been advised that there is no halfway house in the Monroe, Louisiana area that will
accept him. There are other halfway houses in this District that do accept sex offenders.
3
  Branton sold his home in Minnesota during the course of these proceedings. [ECF No. 35] However, he
appears to have the resources to rent a place to live. Id.; see also ECF No. 56 at 10.


                                               Page 2 of 2
